         Case 1:20-cv-03010-APM Document 65 Filed 12/02/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, et al.

                       Plaintiffs,
                                                       Case No. 1:20-cv-3010 (APM)
            v.

GOOGLE LLC,

                       Defendant.




                                     NOTICE OF APPEARANCE

                 PLEASE TAKE NOTICE that Christopher Lynch of the law firm of Davis Polk

& Wardwell LLP, who is admitted to practice in this Court pro hac vice, hereby appears as

counsel of record for Third Parties Comcast Corporation and NBCUniversal Media, LLC in the

above-captioned matter, and requests that all papers in this action be served upon him at the

address indicated below.




Date:    New York, NY                        DAVIS POLK & WARDWELL LLP
         December 2, 2020
                                             By: /s/ Christopher Lynch
                                                 Christopher Lynch
                                                 (admitted pro hac vice)

                                             450 Lexington Avenue
                                             New York, NY 10017
                                             (212) 450-4034
                                             christopher.lynch@davispolk.com

                                             Counsel for Third Parties Comcast
                                             Corporation and NBCUniversal Media, LLC
         Case 1:20-cv-03010-APM Document 65 Filed 12/02/20 Page 2 of 2




                                CERTIFICATE OF SERVICE


       Pursuant to LCvR 5.3, I hereby certify that on December 2, 2020, I caused to be filed a

copy of the foregoing Notice of Appearance to the Court’s CM/ECF system, and service was

effected electronically pursuant to LCvR 5.4(d) to all counsel of record.



                                                         /s/ Christopher Lynch
                                                         Christopher Lynch
                                                         (admitted pro hac vice)




                                                2
